PER CURIAM.
This is an appeal from a judgment for damages to personal property of the plaintiff, whose cart containing notions, fancy goods, and hardware was run down by a wagon belonging to the defendant,, and driven by one of his employés. ' Although resting upon very slight proof, and seemingly for a large amount, the judgment may not be disturbed, as the evidence, slight as it is, was allowed to go in, generally without objection, and without the taking of a tenable exception.
Judgment affirmed, with costs to the respondent.